Tilghman, J.
It is inconceivable how the chancellor could take the case up on the ground of preference.
The court of appeals were about to affirm-the decree of the court of chancery, inasmuch as it did not appear by the record that there were any other creditors but the complainant, whose claims had been proved and were allowed; nor had the trustees set forth the amount of the estate of Solomon, and the amount of the claims against the estate, so as to show the proportion which the complainant was entitled to, in case he was not entitled to a preference; but the counsel for the appellants
DISMISSED THE APPEAL.